Citation Nr: 0700254	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-22 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to an increased rating for bilateral tinnitus, 
now rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






INTRODUCTION

The veteran served on active duty from March 1993 to 
September 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 RO decision.


FINDINGS OF FACT

Bilateral tinnitus is assigned a 10 percent rating, the 
maximum allowable rating.  


CONCLUSION OF LAW

There is no legal basis for a schedular evaluation higher 
than 10 percent for bilateral tinnitus.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 
(1998-2005); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 
2006), petition for cert. filed, 75 U.S.L.W. 3122 (U.S. Sep. 
18, 2006) (No. 06-400). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2003, the veteran requested separate 10 percent 
ratings for each for his service-connected bilateral 
tinnitus.  The RO denied the veteran's claim because there is 
no provision for separate 10 percent ratings for tinnitus of 
each ear under 38 C.F.R. § 4.87, DC 6260.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003, versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a 
single disability for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Since the law, as 
mandated by statute, and not the evidence, is dispositive of 
the claim, VA's duties to notify and to assist the appellant 
do not apply.  Manning v. Principi, 16 Vet. App. 534, 542 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  

The appellant seeks to preserve judicial review of his 
arguments in this appeal pending resolution of a petition for 
writ of certiorari filed with the Supreme Court regarding the 
Federal Circuit's decision in Smith.  But a court's 
"decision is the law which the Board must follow" once a 
court has issued a decision on a matter, even where an appeal 
has been filed as to that court's decision, unless a stay has 
been granted in the matter.  Ramsey v. Nicholson, 20 Vet. 
App. 16 (2006); see also Tobler v. Derwinski, 2 Vet. App. 8, 
10 (1991) (holding that court decision is binding as of the 
date of its issue unless eventually overturned by higher 
court).  The Board must apply the Federal Circuit's decision 
in Smith, even where a petition for writ of certiorari has 
been filed in the Supreme Court. 


ORDER

A schedular evaluation in excess of 10 percent for bilateral 
tinnitus is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


